DETAILED ACTION
This Office Action is responsive to the application filed on December 27, 2021. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant elected Species C, Invention II (Claims 3, 6, 8-9, 11-19) without traverse in the reply filed September 14, 2021. 
Claims 3, 6, 8 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species in view of the December 27, 2021 amendment, there being no allowable generic or linking claim. As a result of the amendment, each of these claims now requires “wherein the seal and the leading edge of the downstream splitter do not overlap” (claim 11); further, the claims require the “downstream splitter defining an annular border portion between the core duct and the bypass duct” and that the seal is “between a trailing edge of the shroud and the leading edge of the splitter”. In the elected species (Figure 5), splitter 25b is the downstream splitter that defines an annular border portion between core duct and bypass duct and seal 37b is the seal between the leading edge of the downstream splitter 25b. In the elected species (Figure 5), the seal and the leading edge of the downstream splitter are shown overlapping. See Figure 5, which has been annotated below. It appears Applicant’s amendment is drawn to the non-elected species of Figure 3, for the reasons discussed after “NOTE:” below.  

    PNG
    media_image1.png
    705
    1198
    media_image1.png
    Greyscale

	NOTE: It appears Applicant’s amendment is drawn to the non-elected embodiment of Figure 3, in which downstream splitter 25 defines an annular border portion between core duct and bypass duct and seal 37 is between the leading edge of the downstream splitter 25, wherein the seal and the leading edge of the downstream splitter do not overlap. In support of the amendment, Applicant points to ¶0026 (Remarks p. 9), which describes non-elected Figure 3. Further, Figure 6, is consistent with the illustration of Figure 3, but not Figure 5. Figure 5 shows seal 37b and downstream splitter 25b overlapping (see above). 

    PNG
    media_image2.png
    475
    730
    media_image2.png
    Greyscale

Claim Objections
Claim 9 is objected to because of the following informalities:  
“the fan” at line 7, at line 8, at line 10, at line 12 and at line 19, appears in error for – the first fan --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 9, the recitation “a second shroud” at lines 26-27 renders the claim indefinite. It is unclear if the recitation refers to: 
(i) the aforementioned ‘second shroud’ as recited at lines 23-24 (and thus in error for -- the second shroud --); or 
(ii) another second shroud. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered.
The amendment to Claim 9 introduced a new issue under 35 U.S.C. 112(b) as set forth above, necessitating the new ground of rejection of Claim 9 above. As noted, the claim would be allowable if rewritten to overcome the objections/rejections noted above. 
Applicant's arguments with respect to Claims 3, 6, 8 and 11-19 are moot because the amendment to Claim 11 resulted in the Claims 3, 6, 8 and 11-19 being withdrawn as directed to a non-elected Species. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 28, 2022

/JASON H DUGER/Primary Examiner, Art Unit 3741